department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc intl b1 genin-121738-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ----------------- ------------------------- ------------------------------ dear ---------------- this letter responds to your inquiry to john harrington dated date in which you note that you hold interests in several canadian trusts through your u s individual_retirement_account ira the trusts make distributions to your ira from which they withhold and remit to canada a percent tax you question canada’s right to tax these distributions u s tax law provides that an individual does not pay u s taxes on amounts in an ira until distributed generally an individual is not liable for u s taxes on amounts earned through an ira until distributed however u s tax law only defers u s tax and does not affect the ability of a foreign_country to impose tax on income of the ira that is sourced in that country distributions from canadian income and royalty_trusts are canadian-source income and may be subject_to tax in canada depending on canadian tax law and the terms of the u s -canada income_tax treaty the treaty the treaty determines whether canada can tax the canadian-source income of a u s resident certain u s entities that are generally exempt from taxation in a taxable_year in the united_states such as iras are exempt from taxation on dividend income arising in canada in that same taxable_year article xxi exempt_organizations of the treaty based on a change in canadian tax law canada began imposing a percent withholding_tax on distributions from income and royalty_trusts to u s residents canadian tax law did not initially treat these distributions as dividends however and thus they were not exempt from canadian tax under article xxi of the treaty genin-121738-10 in canada amended its domestic law again and began taxing certain of these trusts as corporations and treating distributions from these trusts as dividends canada and the united_states signed an exchange of diplomatic notes in that confirms among other things that distributions from income and royalty_trusts that are treated as dividends under canadian law will be treated as dividends for purposes of the treaty however canadian law provides that canada will not tax income and royalty_trusts in existence on date as corporations until date until then canadian tax law will not treat distributions from such trusts as dividends and consequently the treaty will not treat them as dividends thus such income will not be exempt from canadian tax under the treaty until and canada can impose it sec_15 percent tax on such distributions until we do not have sufficient information to determine whether the trust interests held in your ira account are interests in trusts that canada is already taxing as corporations or whether those trusts are still making non-dividend trust distributions that canada may tax pincite percent if you do not have this information we suggest that you contact the trustees or managers of the trusts to resolve your concerns foreign taxes paid_by canadian income and royalty_trusts are not creditable against the u s taxes owed by ira owners we recognize that you may not claim a foreign_tax_credit for the canadian taxes withheld on the income paid to your ira by the canadian trusts this is consistent with the general_rule that foreign tax_credits may not be credited against an individual’s tax_liability unless the individual himself is liable for the tax nor can the ira make use of a foreign_tax_credit because it is exempt from tax in the united_states ultimately this may result in some double_taxation but not until the ira distributes this income to you the change to canadian tax law when fully implemented in conjunction with the treaty will generally eliminate the percent canadian withholding_tax on amounts that income and royalty_trusts pay to iras this letter has called your attention to certain general principles of the current law it is intended for informational purposes only and does not constitute a ruling see revproc_2010_1 sec_2 2010_1_irb_7 date you may wish to contact the canada revenue agency at for more information about the canadian tax law discussed in this letter if you have any additional questions please contact ----- ---------------------- identification_number ------------- at --------------------- sincerely m grace fleeman senior technical reviewer branch international
